DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 9/20/2021 does not place the application in condition for allowance.
	The previous rejections under 112(b) are withdrawn due to Applicant’s amendment.
	The previous art rejections are withdrawn due to Applicant’s amendment.
	New rejections follow.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 13 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Solution-processed selenium solar cells” to Zhu, and further in view of US PGPub 2015/0136232 to Snaith (both included in Applicant’s IDS filed 4/13/2020) and US Patent 4,259,122 to Purwin (of record). Supporting information is provided by “Supporting Information: Solution processed mesoscopic selenium solar cells” to Zhu II.
	Regarding claims 13 and 15-18, Zhu teaches a solar cell comprising
a back contact (“Au” layer of Fig. 1b; left column p. 470, second paragraph of right column of p. 471)
a hole transport material (“PTAA”) disposed on the back contact, wherein the material has a workfunction of 5.2 eV (Fig. 3c)
a p-type chalcogen absorber layer (“Se layer”) disposed on the hole transport material (1st paragraph, left column of p. 469)
an auxiliary n-type semiconducting layer (“mp-TiO2”) disposed on the p-type absorber layer (“Solar cell fabrication”, Table S1 of Zhu II confirms that TiO2 is capable of electron transport, and is therefore an n-type semiconductor)
a contact (“FTO”) disposed on the n-type semiconducting layer (first paragraph of right column of p. 470).
The instant disclosure includes the following language in paragraph [0043]: “By way of example
only, ‘high workfunction’ refers herein to a material having a workfunction of greater than about 5.2
electron volts (eV)”. This phrase is not interpreted as a special definition which limits the scope of the
term “high workfunction”, but only as describing an example of a meaning of “high workfunction”. One
material having a workfunction of 5.3 eV is provided. However, in the interests of compact prosecution,
a high workfunction material, having a workfunction of greater than about 5.2 electron volts is
interpreted as described hereafter. The scope of a value “greater than about 5.2 electron volts” must
necessarily encompass 5.3 eV, based on the provided exemplary material. “About 5.2 electron volts” will
encompass values that are greater than and less than 5.2 electron volts. MPEP §2144.05.
	PTAA has a workfunction of 5.2 eV, according to Zhu (Fig. 3c). The precision of the workfunction value is not given. However, as noted above, values slightly under 5.2 eV are encompassed by “about 5.2 eV”, and therefore 5.2 eV is necessarily “greater than about 5.2 eV”. As such, Zhu’s hole transport material is a high workfunction material.
In the event that it can be shown that “greater than about 5.2 eV” definitively
excludes 5.2 eV, a person having ordinary skill in the art would appreciate that 5.2 eV is only marginally
different than the claimed range in the broadest reasonable interpretation, and would expect PTAA and
a high workfunction material with the claimed workfunction to have similar properties, since the
workfunction of PTAA is extremely close to the recited range. [A] prima facie case of obviousness exists
where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium
Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). "The
proportions are so close that prima facie one skilled in the art would have expected them to have the
same properties.”. MPEP §2144.05.1.
	Zhu does not teach a metal grid disposed on the front contact. Purwin teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form a metal grid (12 of Fig. 1) on a similar front contact (14) to maximize efficiency through optimization of series resistance (C4/L17-34).
Zhu teaches that the auxiliary n-type semiconducting layer is a porous layer (“mp-TiO2”), but does not teach that a n-type semiconductor layer comprising a fullerene or fullerene derivative. Snaith teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to include a layer of C60, a fullerene, between an absorber layer and a porous layer similar to the auxiliary n-type semiconducting layer of Zhu to improve packing of the absorber layer and function as a blocking layer (¶0400-0412, 0414, 0415). C60 is identified as an n-type semiconducting material by Snaith (¶0163, 0164, 0177, 0398, 0423, 0424), therefore the C60 layer of modified-Zhu is an n-type semiconducting layer disposed on the p-type absorber layer. 
Per claim 15, modified-Zhu teaches the limitations of claim 13. The combination of references teaches that the p-type chalcogen absorber layer comprises selenium and contacts the n-type semiconducting layer formed of a fullerene, therefore a selenium-fullerene heterojunction is present between the p-type absorber layer and the n-type semiconducting layer.
Per claim 16, modified-Zhu teaches the limitations of claim 15. Zhu teaches that the p-type absorber layer comprises pure selenium (left column of p. 470). 
Per claim 17, modified-Zhu teaches the limitations of claim 13. The combination of references teaches an auxiliary n-type semiconducting layer (“mp-TiO2” of Fig. 1b of Zhu) is disposed on the n-type semiconducting layer.
Per claim 18, modified-Zhu teaches the limitations of claim 17. The auxiliary n-type semiconducting layer comprises titanium oxide (see previously cited passages of Zhu).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu, Snaith, and Purwin as applied to claim 13 above, and further in view of US PGPub 2011/0088747 to Alstrup (included in Applicant’s IDS filed 4/13/2020).
Regarding claim 21, modified-Zhu teaches the limitations of claim 13. Zhu teaches that a benefit of the solar cell of that invention is that the layers can, in part, be applied from solution (Abstract), but does not specifically teach the claimed configuration of high workfunction material and back contact with respect to the p-type chalcogen absorber layer. Alstrup teaches a solar cell with similar architecture can be printed from solution (Abstract, ¶0055), and that a similar layer of hole transport material (“PEDOT:PSS” in Fig. 1, ¶0023) and back contact (“Silver paste”; ¶0043, 0093) can be formed such that the hole transport material and the back contact are located off to one side of the solar cell (the hole transport material and back contact are located on the outer radius as shown in Figs. 1, 4,; ¶0105, 0108) and covering a portion of the absorber layer (”Polymer/Zno” in Fig. 1), while another portion of the absorber layer is uncovered (a portion of absorber is viewable from the top of the page in Figs. 1 because it is not covered by the hole transport material and back contact). This is done to achieve an increased voltage from a solar device (¶0014, 0096). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the high workfunction material and the back contact to be located off to one side of the solar cell and covering a portion of the p-type chalcogen layer while another portion of the p-type chalcogen absorber layer is uncovered in order to achieve an increased voltage.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu, Snaith, and Purwin as applied to claim 13 above, and further in view of WO2011/108116 to Yamada (machine translation relied upon herein).
Regarding claim 22, modified-Zhu teaches the limitations of claim 13. While Zhu does not teach that the solar cell of that invention is transparent, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the cell as transparent to cut sunlight from infrared and ultraviolet rays (bottom of p. 5 of translation of Yamada).

Claims 13, 15-18, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2018/104943 to Maimon, and further in view of Snaith and Purwin. The subject matter of Maimon finds support in Provisional Application 62/430,589, filed 12/6/2018.
Regarding claims 13, 15-18, and 22, Maimon teaches a solar cell comprising
a back contact (“electrode including layer of graphitic carbon”, P20/L8-17)
a layer of MoO3 (“15nm/MoO3”) disposed on the back contact
a p-type chalcogen absorber layer (“2 microns of selenium”; C2/L41-42, C3/L27-28 of Purwin teach that selenium is a p-type semiconductor) disposed on the layer of MoO3
an auxiliary n-type semiconducting layer (“60nm thick TiO2”, ¶0399 of Snaith teaches that TiO2 is an n-type semiconductor) disposed on the p-type absorber layer
a front contact (“FTO”) disposed on the n-type semiconducting layer.
The instant disclosure includes the following language in paragraph [0043]: “By way of example
only, ‘high workfunction’ refers herein to a material having a workfunction of greater than about 5.2
electron volts (eV)”. This phrase is not interpreted as a special definition which limits the scope of the
term “high workfunction”, but only as describing an example of a meaning of “high workfunction”. One material, MoO3, having a workfunction of 5.3 eV is provided. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). MPEP §2112.01. Therefore Maimon’s layer of MoO3 reads on the claimed high workfunction material having a workfunction of greater than about 5.2 eV.
	Maimon does not teach a metal grid disposed on the front contact. Purwin teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form a metal grid (12 of Fig. 1) on a similar front contact (14) to maximize efficiency through optimization of series resistance (C4/L17-34).
Maimon teaches that the auxiliary n-type semiconducting layer is formed of TiO2, but does not teach that a n-type semiconductor layer comprising a fullerene or fullerene derivative. Snaith teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to include a layer of C60, a fullerene, between an absorber layer and a TiO2 layer similar to the auxiliary n-type semiconducting layer of Maimon to function as a blocking layer (¶0400-0412, 0414, 0415). C60 is identified as an n-type semiconducting material by Snaith (¶0163, 0164, 0177, 0398, 0423, 0424), therefore the C60 layer of modified-Maimon is an n-type semiconducting layer disposed on the p-type absorber layer. 
Per claim 14, modified-Maimon teaches the limitations of claim 13. The back contact comprises a transparent conducting oxide of fluorine-doped tin oxide (“FTO”). While the front contact of the embodiment of Maimon referred to above is not formed of a transparent conducting oxide, Maimon teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the front contact of fluorine-doped tin oxide, indium-tin-oxide, or aluminum-doped zinc oxide, as it would have merely required the choice of a known material for its art-recognized purpose (claims 9 and 11).
The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
Per claim 15, modified-Maimon teaches the limitations of claim 13. The combination of references teaches that the p-type chalcogen absorber layer comprises selenium and contacts the n-type semiconducting layer formed of a fullerene, therefore a selenium-fullerene heterojunction is present between the p-type absorber layer and the n-type semiconducting layer.
Per claim 17, modified-Maimon teaches the limitations of claim 13. The combination of references teaches an auxiliary n-type semiconducting layer is disposed on the n-type semiconducting layer (see previously cited passages and reasoning).
Per claim 18, modified-Maimon teaches the limitations of claim 17. The auxiliary n-type semiconducting layer comprises titanium oxide (see previously cited passages of Maimon).
Per claim 20, modified-Maimon teaches the limitations of claim 13. While the combination of references do not specifically teach the material of the metal grid, Maimon teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the metal grid of nickel or aluminum, as it would have merely required the choice of a known material for its art-recognized purpose (claims 9 and 11).
The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
Per claim 22, modified-Maimon teaches the limitations of claim 13. Maimon teaches an embodiment of a solar cell which is semi-transparent (P18/L13-20 teaches an embodiment in which red transmits through a cell).
Response to Argument
Applicant’s arguments with respect to claim(s) 13-18 and 20-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC R SMITH whose telephone number is (571)270-7186. The examiner can normally be reached M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC R. SMITH
Primary Examiner
Art Unit 1726



/ERIC R SMITH/Primary Examiner, Art Unit 1726